Case:17-20831-MER Doc#:180 Filed:11/16/20               Entered:11/16/20 18:43:18 Page1 of 3




         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

 IN RE:                      :    Chapter 13
                             :
 DANIEL RICHARD DOLL,        :
                             :    Case No. 17-20831-MER
      Debtor.                :
 ____________________________________________________________

        CHAPTER 13 TRUSTEE’S SUPPLEMENT TO HIS OBJECTION TO
            DEBTOR’S MOTION TO DISGORGE TRUSTEE’S FEES
 ____________________________________________________________

            Comes now, Adam M. Goodman, Chapter 13 Trustee (“Trustee”) in the above-

 styled case and files this Supplement to his Objection to Debtor’s Motion to Disgorge

 Trustee’s Fees (Docket #162), and states as follows:

            On November 12, 2020, the Bankruptcy Court for the Eastern District of New

 York issued its Memorandum Decision Denying Debtor’s Motion Seeking Disgorgement

 of the Chapter 13 Trustee’s Fees and Reimbursement of Attorney’s Fees in In re Soussis,

 Case No. 8-19-73686-reg. A copy of the decision is attached hereto as Exhibit A.

            In In re Soussis, the bankruptcy court analyzed 28 U.S.C. § 586(e) and 11 U.S.C. §

 1326 in the context of the debtor’s request for return of Chapter 13 Trustee’s fees paid on

 a dismissed case where a plan was not confirmed. The court denied the debtor’s

 request, finding “[n]ot only is § 586(e)(2) unambiguous in its directive that the Chapter

 13 trustee collect and keep the fee upon receipt of plan payments by the debtor, this

 interpretation is in fact supported by the actual language of § 1326(a).” Id. at Page 19 of

 23. The court notes that the Nardello 1 decision “while in the minority, appears to have




 1
     In re Nardello, 514 B.R. 105 (D. N.J. 2014).

                                                    1
Case:17-20831-MER Doc#:180 Filed:11/16/20           Entered:11/16/20 18:43:18 Page2 of 3




 the better argument regarding the distinction made in § 1326 between payments to

 creditors and the Chapter 13 trustee’s percentage fee.” Id.

       The Trustee asserts that he is authorized to retain the $2,596.70 collected as a

 percentage fee pursuant to 28 U.S.C. § 586(e), 11 U.S.C. § 1326(a) and (b), and the

 Chapter 13 Plan. Trustee respectfully requests that this Honorable Court deny Debtor’s

 Motion to Disgorge Trustee’s Fees and for such other and further relief that is just and

 proper.

 Dated: November 16, 2020                 _/s/ Adam M. Goodman_______
                                          Adam M. Goodman
                                          Standing Chapter 13 Trustee
                                          1888 Sherman Street, Suite 750
                                          Denver, Colorado 80203
                                          (303) 830-1971 phone
                                          (303) 830-1973 facsimile
                                          agoodman@ch13colorado.com




                                             2
Case:17-20831-MER Doc#:180 Filed:11/16/20          Entered:11/16/20 18:43:18 Page3 of 3




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
 CHAPTER 13 TRUSTEE’S SUPPLEMENT TO HIS OBJECTION TO DEBTOR’S
 MOTION TO DISGORGE TRUSTEE’S FEES was served by placing the same in the
 United States Mail, first class postage pre-paid, on November 16, 2020, and/or sent via
 the Court’s electronic CM/ECF filing system, to the following parties:

       Daniel Richard Doll
       1366 W Spruce Ct
       Rifle, CO 81650-3709

       Stephen E. Berken
       Sean Cloyes
       1159 Delaware St
       Denver, CO 80204

       United States Trustee
       Byron G. Rogers Federal Building
       1961 Stout St., Ste. 12-200
       Denver, CO 80294

       Diana A. Ray
       811 Blake Ave
       Glenwood Springs, CO 81621

       Charles H. Willman
       811 Blake Ave
       Glenwood Springs, CO 81601-3423


                                            /s/ Jennifer K. Cruseturner
                                          Jennifer K. Cruseturner, #44452
                                          Chapter 13 Trustee’s Staff Attorney




                                            3
